        Case 4:20-cv-00062-BMM Document 36 Filed 12/17/20 Page 1 of 2



ANDREW J. CZIOK
Assistant Attorney General
Agency Legal Services Bureau
Montana Department of Justice
P.O. Box 201440
Helena, MT 59620-1440
T: (406) 444-2071
Andrew.Cziok@mt.gov

Attorney for Governor Steve Bullock and
Montana Department of Natural
Resources and Conservation

                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

  STEVE BULLOCK, in his official                Case No. 4:20-CV-00062-BMM
  capacity as Governor of Montana, et al.,

              Plaintiffs,                       NOTICE OF SUBSTITUTION
                                                OF COUNSEL
        v.

  BUREAU OF LAND MANAGEMENT,
  et al.,

              Defendants.


      Pursuant to Local Rule 83.3(a), Assistant Attorney General Andrew J. Cziok

hereby gives notice to the Court and opposing counsel that he is substituting as

counsel of record for Governor Steve Bullock and the Montana Department of

Natural Resources and Conservation in place of Raphael Graybill and Rylee

Sommers-Flanagan.




                                          1
 Case 4:20-cv-00062-BMM Document 36 Filed 12/17/20 Page 2 of 2




DATED this 17th day of December 2020.



                         By: /s/ Andrew J. Cziok
                            Andrew J. Cziok
                            Assistant Attorney General
                            Agency Legal Services Bureau

                             /s/ Raphael Graybill
                             Raphael Graybill
                             Chief Legal Counsel
                             Office of Governor Steve Bullock

                            /s/ Rylee Sommers-Flanagan
                             Rylee Sommers-Flanagan
                             Deputy Chief Counsel
                             Office of Governor Steve Bullock




                              2
